Name: Council Regulation (EEC) No 1977/87 of 2 July 1987 amending Regulation (EEC) No 326/71 laying down general rules for granting export refunds on raw tobacco and criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 3 . 7 . 87 Official Journal of the European Communities No L 184 / 55 COUNCIL REGULATION (EEC) No 1977 / 87 of 2 July 1987 amending Regulation (EEC) No 326 / 71 laying down general rules for granting export refunds on raw tobacco and criteria for fixing the amount of such refunds 'Article 3a 1 . Exports from the Community of products benefiting from the arrangements for the advance fixing of refunds by tender shall be conditional on the submission of an advance fixing certificate issued by Member States to any applicant irrespective of the place of his establishment in the Community . The certificates shall be valid throughout the Community . 2 . The issue of an advance fixing certificate shall be conditional on the lodging of a deposit guaranteeing that exportation will be effected during the period of validity of the certificate ; this deposit shall be forfeited in whole or in whole or in part if the transaction is not effected , or is only partially effected , within that period . 3 . Where refunds are fixed by tender this shall be done on the basis of the quotations received and of the factors specified in Articles 2 and 3 .' THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 727 /70 of 21 April 1970 on the common organization of the market in raw tobacco (*), as last amended by Regulation (EEC) No 1974 / 87 ( 2 ), and in particular Article 9 (4 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 9 of Regulation (EEC ) No 727 /70 has been amended to make it possible for export refunds to be fixed by tender ; whereas general rules for granting these refunds and criteria for fixing their amount were laid down by Regulation (EEC) No 326 / 71 ( 4 ); whereas that Regulation must therefore be adjusted , in particular to introduce advance fixing certificates coupled with the lodging of a deposit guaranteeing that exportation will be effected during the period of validity of the certificate , HAS ADOPTED THIS REGULATION : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . Article 1 The following Article shall be inserted in Regulation (EEC) No 326 / 71 : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN 0 ) OJ No L 94 , 28 . 4 . 1970 , p. 1 . ( 2 ) See page 30 of this Official Journal . ( 3 ) OJ No C 89 , 3 . 4 . 1987 , p. 89 . ( 4 ) OJ No L 39 , 17 . 2 . 1971 , p. 1 .